DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, 13, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a connected string thereof" in the sixth and seventh clauses.  It is unclear what is defined as “a connected string thereof” as the claim has previously stated at least one first optimizer connected to the plurality of first solar cells and at least one second optimizer connected to the plurality of second solar cells, such that it is unclear if “a connected string” is defined as the plurality of first solar cells and the plurality of second solar cells, respectively, or the plurality of first solar cells and the plurality of second solar cells form multiple strings of solar cells. It is also unclear what the connected string thereof is referencing without further details. It appears the limitation could be referencing a connected string of solar cells, but without any clarification, it would merely be an assumption and speculation of the metes and bounds of the limitation, such that the limitation is indefinite. Clarification is requested. 
Additionally, claim 1 recites the limitation “the current” in the sixth and seventh clauses. There is insufficient antecedent basis for this limitation in the claim as no particular current was previously recited. Clarification and appropriate correction are requested.
Claim 8 recites the limitation "a number of strings" in lines 1-3.  It is unclear what the number of strings is referencing without further details. It appears the limitation could be referencing strings of solar cells, but without any clarification, it would merely be an assumption and speculation of the metes and bounds of the limitation, such that the limitation is indefinite. Clarification is requested. 
Claim 9 recites the limitations “the strings” and “the plurality of strings” in lines 1-3. However, claim 8 from which claim 9 depends upon has only recited “a number of strings” and did not specify the number must be greater than one such that there would be a plurality of strings. Therefore, there is insufficient antecedent basis for these limitations in the claim. Similar deficiency can be found in claim 10.
Claim 9 recites the limitation “the first optimizer” in line 3. However, it is unclear which of the at least one first optimizer previously recited in claim 1 is being referenced by the limitation. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-11, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2012/0133322).
Regarding claim 1, Walsh discloses a curved solar cell module (14) comprising: 
a curved transparent substrate (the solar panel can be formed on a glass substrate or within a window; [0029]) including a first region having a first curvature (region B below) and a second region having a second curvature (region A below) larger than the first curvature and disposed at a periphery of the first region (the second curvature in region A is sloped downwards and steeper compared to the first curvature in region B, as shown in Figure 3 below); 
a first output unit (one of modules 22 in region B below) including a plurality of first solar cells (20) disposed along the first curvature at the first region and having a first slope and connected to each other ([0028]; see Figure 3), and at least one first optimizer (DC/DC boost converter 36) connected to the plurality of first solar cells to adjust output power thereof (each module 22 has its own DC/DC boost converter; [0032]; see Figure 7);  
a second output unit (another one of modules 22 in region A below) including a plurality of second solar cells disposed along the second curvature at the second region and having a second slope larger than the first slope and electrically connected to each other (as set forth above), and at least one second optimizer (a corresponding DC/DC boost converter 36) connected to the plurality of second solar cells to adjust output power thereof (as set forth above); and 
a connection unit (24) connecting between the first output unit and the second output unit ([0028]; see Figure 6).

    PNG
    media_image1.png
    357
    517
    media_image1.png
    Greyscale

While Walsh does not expressly disclose a number of the plurality of first solar cells connected to the at least one first optimizer is greater than a number of the plurality of second solar cells connected to the at least one second optimizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a larger number of solar cells in the plurality of first solar cells that is on the flatter portion of the curved solar cell module (as set forth above), as it would not have any shading concerns, and to arrange a smaller number of solar cells in the plurality of second solar cells that is on the steeper portion of the curved solar cell module (as set forth above), as it is more likely to be shaded ([0031] and [0035]).
Regarding limitations directed to a manner of operating the disclosed solar cell module (e.g. wherein the at least one first optimizer periodically monitors an input power generated by a connected string thereof, and when the input power of a current period is lower than that of a past period thereof, operates to raise the current to prevent the input power from falling and wherein the at least one second optimizer periodically monitors an input power generated by a connected string thereof, and when the input power of a current period is lower than that of a past period thereof, operates to raise the current to prevent the input power from falling), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Therefore, the limitations have not been given patentable weight.
Regarding claim 6, modified Walsh discloses all the claim limitations as set forth above, and further discloses the curved transparent substrate is divided into the first region and the second region based on a reference line in a first direction to which each of the plurality of first and second solar cells are connected (as shown above, the reference line is in a horizontal direction, where the solar cells are connected in both directions as shown in Figure 7).
Regarding claim 7, modified Walsh discloses all the claim limitations as set forth above, and further discloses the plurality of first solar cells and the plurality of second solar cells are disposed together to form an mxn matrix (see Figures 3 and 7).
Regarding claim 8, modified Walsh discloses all the claim limitations as set forth above.
While Walsh does not expressly disclose a number of strings disposed in the first region is greater than a number of strings disposed in the second region, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged a larger number of solar cells in the first region that is on the flatter portion of the curved solar cell module (as set forth above) so that the number of strings would be more than the number of strings in the second region, as it would not have any shading concerns, where the second region would be more likely to have shading concerns ([0031] and [0035]).
Regarding claim 9, modified Walsh discloses all the claim limitations as set forth above, and further discloses the strings disposed in the first region are connected in series to each other (each cell 20 within a module is connected in series to each other; [0028]), and
wherein the plurality of strings are connected to the first optimizer (see Figure 7, where there are eight strings in the region in the top section that is connected to the optimizers as shown in the bottom row).
Regarding claim 10, modified Walsh discloses all the claim limitations as set forth above, and further discloses the strings disposed in the first region include a plurality of string sets in which at least two neighboring strings are connected in series for each string set (as set forth above; [0028]; see Figure 7), 
wherein the at least one first optimizer includes a plurality of optimizers (optimizers in the bottom row in Figure 7) each connected to one of the plurality of string sets, respectively (see Figure 7, such that all of the string sets are electrically connected to one of the optimizers in the bottom row).
Regarding claim 11, modified Walsh discloses all the claim limitations as set forth above, and further discloses the first output unit includes only one first optimizer, and the second output unit includes only one second optimizer (see Figure 7, where each module 22 is connected to a power booster 36).
Regarding claim 13, modified Walsh discloses all the claim limitations as set forth above, and further discloses the second region is an edge region including side surfaces of the curved transparent substrate (as set forth above).
Regarding claim 22, modified Walsh discloses all the claim limitations as set forth above, and further discloses a processing capacity of the at least one first optimizer is set to correspond to a number of strings of the plurality of first solar cells (the selected optimizer would have a processing capacity that corresponds to the number of solar cells in order to carry out the function), and wherein a processing capacity of the at least one second optimizer is set to correspond to a number of strings of the plurality of second solar cells (the selected optimizer would have a processing capacity that corresponds to the number of solar cells in order to carry out the function).
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Applicant argues that Walsh does not disclose a second region having a second curvature larger than the first curvature disposed at a periphery of the first region. However, as set forth in the Office Action, when the roof of a vehicle is curved, as disclosed by Walsh, one of ordinary skill in the art can appreciate the outer areas are more curved and sloped than the middle that is raised, such that the cross section of such a roof would be parabolic as the Figure depicts in Figures 1 and 3 of Walsh and as commonly seen on vehicles so as to be aerodynamic and allow rain/water to roll off the vehicle. Therefore, the argument was not found to be persuasive.
	Applicant’s arguments with respect to the manner in which the at least one first optimizer and at least one second optimizer operate were not found to be persuasive because limitations directed to the manner in which the claimed device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, as set forth in the Office Action above. Additionally, applicant argues that the DC/DC converter of Walsh merely boosts the voltage output from each module and is different from the optimizer as claimed. However, the optimizer as claimed merely boosts the output, such that the DC/DC converter of Walsh reads upon the optimizer as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721